DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44, 45, 47-50, 63-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim language claims that there is one or more cables between the habitat control hub and the habitat control engine.  If applicant is intending this to be a direct connection where the cable physically connects the directly together the control hub and the control engine, this is new matter.  It appears that the specification has connections between the functional device and the habitat control hub only.  
Claims 45, 47-50, 63-68 are rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 45, 47-50, 63-68 are rejected as being dependent upon a rejected base claim. rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 44, the claim has a new limitation that the habitat control hub operably connected to the habitat control engine via one or more cables.  It is unclear if applicant is intending for this connection to be a direct connection where a cable runs directly between the hub and the control engine which is new matter or if merely the two are “operably connected” in an assembly and operation that has cable present in the system to function but does not require the hub and the control engine to have a cable running directly between the two.  For examination purposes, the examiner interprets the claim language as the later.  Furthermore, it appears that there could be an error in the limitation and applicant was intending to claim a cable connection between the hub and the functional device as depicted in applicant’s Figure 1 #126.  Clarification is requested.  
Claims 45, 47-50, 63-68 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 45, 47, 48, 49, 53, 54, 55, 56, 58, 59, 60, 63-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daily FTS – Reef and Tropical Aquarium Blog, Revie : Neptune Systems Apex Controller, 09 February 2013, 7 pages [retriever from internet 05 July 2022, http://www.dailyfts.co.uk/2013/02/review-neptune-systems-apex-controller.html].
Regarding Claims 44, 49, 53 and 56, Daily FTS teaches an aquarium habitat control system and method of controlling (Daily FTS, Neptune System Apex Controller, page 1 the base package, temperature probe, pH probe, ORP probe, circulation pump) comprising: a habitat functional device configured to: store identification data; transmit the identification data; receive instructions to perform a function in a habitat; and perform the function in the habitat; and a habitat control engine (Daily FTS page 4 iphone/ipad and apps, page states that “web interface allows full control and programming of the system) configured to: receive the identification data from the habitat functional device; determine an appropriate instruction format for the habitat functional device based on the identification data; and communicate instructions in the instruction format to the habitat functional device to perform the function, a habitat control hub (Daily FTS page 1 Base unit) operably connected to the habitat control engine via one or more cables (Daily FTS cables that go into the base unit; the claim does not claim that the cable is directly connected to the habitat control engine, thus Daily FTS satisfies the broad language through the assembly and operation of the complete system), the habitat control hub comprising: a connectivity port configured to connect to the habitat functional device; one or more indicators placed on the habitat control hub; and a control unit (Daily FTS Display Module page 1) comprising an indicator control engine, the indicator control engine configured to cause the indicators to indicate a status of the habitat control hub or the habitat functional device; and a data store (Daily FTS page 5 graphs of stored data and internet/network; page 4 “data logging”) configured to store status information for the habitat functional device. The method steps of the instant claim are readily apparent during operation of the Neptune System and Apex Controller.
Regarding Claim 45, Daily FTS teaches wherein the habitat control engine operates on a user computing device and communicates with the habitat functional device wirelessly (Daily FTS iphone/ipad page 4).
Regarding Claims 47 and 54, Daily FTS teaches wherein the habitat control hub further comprises: a network interface (Daily FTS pages 1 and 2 “web application” and “web interface”) device configured to communicate over a network; and a power delivery device (Daily FTS page 1 EB6 or EB8 energy Bar) configured to transmit power to the habitat functional device via the connectivity port.
Regarding Claims 48 and 55, Daily FTS teaches wherein the control unit (Daily FTS page 1 Display module) further comprises: a server interface engine configured to communicate with a server computing device via the network interface device (Daily FTS pages 1 and 2 “web application” and “web interface”); and a habitat functional device (Daily FTS, Neptune System Apex Controller, page 1 the base package, temperature probe, pH probe, ORP probe, circulation pump) interface engine configured to communicate with the habitat functional device and to issue appropriate instructions to the habitat functional device via the connectivity port. (Daily FTS connectivity port in Base Unit).
Regarding Claim 63, Daily FTS teaches the habitat functional device comprises a light functional device configured to provide light to the habitat, wherein the light functional device is powered by the habitat control hub through the one or more cables (Daily FTS page 6 third paragraph).
Regarding Claim 64, Daily FTS teaches wherein the habitat functional device comprises at least one of: a light functional device configured to provide light to the habitat (Daily FTS page 6 third paragraph); a habitat functional device configured to filter a component of the habitat; a habitat functional devices configured to determine or alter a temperature of a component of the habitat; a habitat functional devices configured to capture images of the habitat and to detect motion outside of the habitat; and a décor habitat functional device configured to emit light or bubbles (Daily FTS page 1 circulation pumps), to move a component thereof, or to enhance the aesthetics of the habitat.
Regarding Claim 65, Daily FTS teaches the décor functional device is connected to the habitat control hub via the one or more cables (Daily FTS page 1 circulation pumps connected via variable control ports; applicant doesn’t claim the structural features or appearance of the décor device).
Regarding Claim 66, Daily FTS teaches the status of the habitat control hub indicated by the indicators on the habitat control hub comprises at least one of: whether the habitat control hub has been configured; whether data is being received from a server computing device; whether data is being received from one or more of the habitat functional devices; and whether data is being transmitted to one or more of the habitat functional devices (Daily FTS display module is the control unit of the control hub, i.e. part of the control hub; page 5 graphs of stored data and internet/network; page 4 “data logging”).
Regarding Claim 67, Daily FTS teaches the status of the habitat functional device indicated by the indicators on the habitat control hub comprises at least one of: whether a habitat functional device is connected; whether the connected habitat functional device is drawing power; and whether the connected habitat functional device is transmitting or receiving data. (Daily FTS display module is the control unit of the control hub, i.e. part of the control hub; page 5 graphs of stored data and internet/network; page 4 “data logging”).
Regarding Claim 68, Daily FTS teaches the status information for the habitat functional device stored in the data store comprises at least one of: identification data operable to identify the habitat control hub; connectivity data that the habitat control hub uses to connect to a server computing device; and habitat functional device data comprising identification information, status information, association information about the habitat functional device, and instruction formats of the habitat functional device. (Daily FTS page 5 graphs of stored data and internet/network; page 4 “data logging”)
Regarding Claim 59, Daily FTS teaches a habitat control system comprising: a habitat functional device (Daily FTS Neptune System Apex Controller, page 1 the base package) comprising: a function performing device (Daily FTS temperature probe, pH probe, ORP probe, circulation pump) configured to perform a function within a habitat; a power receiving device configured to receive power from a habitat control hub (Daily FTS page 1 Base Unit); an identification engine configured to store and transmit identification information to the habitat control hub (Daily FTS page 5 graphs of stored data and internet/network; page 4 “data logging”); and a habitat interface engine (Daily FTS page 4 iphone/ipad apps) configured to receive instructions from the habitat control hub to perform the function within the habitat and communicate the instructions to the function performing device to perform the function in the habitat; and a habitat control hub (Daily FTS page 1 Base Unit) comprising: a connectivity port configured to connect to the habitat functional device; a network interface device (Daily FTS page 2 web interface, Local Area Network) configured to communicate over a network with a server computing device; a power delivery device configured to transmit power to the habitat functional device via the connectivity port; one or more indicators; a control unit (Daily FTS page 1 Display Module) comprising: an indicator control engine, the indicator control engine configured to cause the indicators to indicate a status of the habitat control hub or the habitat functional device; and a habitat functional device interface engine (Daily FTS page 4 iphone/ipad apps) configured to communicate with the habitat functional device and to issue appropriate instructions to the habitat functional device, and a data store (Daily FTS page 5 graphs of stored data and internet/network; page 4 “data logging”) configured to store status information for the habitat functional device; and a habitat control engine configured to: receive the identification data from the habitat functional device; determine an appropriate instruction format for the habitat functional device based on the identification data; and communicate instructions in the instruction format to the habitat functional device to perform the function (Daily FTS page 2, web interface provides control and programming of the system; page 6 Break Out Box).
Regarding Claims 58 and 60, Daily FTS teaches wherein the habitat control engine is further configured to receive instructions through the network interface device from the server computing device (Daily FTS control of circulation pumps page 1 and lights/water changes page 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daily FTS – Reef and Tropical Aquarium Blog, Revie : Neptune Systems Apex Controller, 09 February 2013, 7 pages [retriever from internet 05 July 2022, http://www.dailyfts.co.uk/2013/02/review-neptune-systems-apex-controller.html]  in view of European Patent EP 2818864 to Xiao.
Regarding Claims 50 and 57, Daily FTS teaches monitoring the pH and the ORP, but is silent on explicitly teaching the function performed by the habitat functional device comprises introducing chemicals into the habitat. However, Xiao teaches the general knowledge of one of ordinary skill in the art that it is known to provide the function of having a habitat functional device introduce chemicals into the aquarium habitat (Xiao paragraph [0076]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Daily FTS with the teachings of Xiao before the effective filing date of the claimed invention to treat fish disease as taught by Xiao.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 44-45,47-50,53-60 and 63-68 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


05 July 2022